FILED
                             NOT FOR PUBLICATION                             AUG 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OMAR MANUEL MONARREZ                             No. 11-70704
GUERRERO,
                                                 Agency No. A096-694-812
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Omar Manuel Monarrez Guerrero, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings, Gutierrez v. Mukasey, 521
F.3d 1114, 1116 (9th Cir. 2008), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Monarrez

Guerrero failed to establish the requisite ten years of continuous physical presence

for cancellation of removal where he repeatedly testified that he first entered the

United States on December 12, 1997, and he was served with a Notice to Appear

less than ten years later. See 8 U.S.C. § 1229b(b)(1)(A). Monarrez Guerrero’s

contention that he continued to accrue presence until his final hearing before the IJ

is unavailing. See id. § 1229b(d)(1)(A) (period of continuous physical presence

ends upon service of Notice to Appear).

      We need not address Monarrez Guerrero’s contentions concerning the

remaining requirements for cancellation of removal.

      PETITION FOR REVIEW DENIED.




                                           2                                    11-70704